Appeal from an order of the Monroe County Court (John R. Schwartz, A.J.), dated April 2, 2008. The order reduced the sole count in the indictment charging defendant with criminal possession of stolen property in the fourth degree to criminal possession of stolen property in the fifth degree.
Now, upon reading and filing the stipulation discontinuing appeal signed by the attorneys for the parties on May 7 and 18, 2009 and by defendant on May 18, 2009,
It is hereby ordered that said appeal is unanimously dismissed upon stipulation. Present—Hurlbutt, J.E, Martoche, Centra, Green and Gorski, JJ.